DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of "machine-readable medium" encompasses transitory forms of signal transmission (i.e., signals per se), such as a propagating electrical or electromagnetic signal or carrier wave, which are not directed to any of the statutory categories. See MPEP 2106.03(I). 

Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite steps of determining systolic and diastolic blood pressure of the subject using the based on received information by determining indication of pulse pressure of the subject using received plethysmography information, determining an indication of mean blood pressure of the subject using the received S2 information, determining the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of pulse 
As drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by circuitry, nothing in the claims preclude the steps from practically being performed in the mind. For example, but for the circuitry language, each of the recited "determinations" encompass a user mentally or manually determining the indications from a received or observable parameter value (e.g., S2 amplitude, change in PPG, etc.). For example, plugging received or observable values into linear equations or formulas. If the BRI of claim limitations covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Alternatively/Additionally, the determining steps could reasonably be characterized as mathematical formulas or calculations, as the disclosed determinations involve using received data as inputs to equations or formulas for calculating systolic and diastolic blood pressure. 
This judicial exception is not integrated into a practical application. The claims recite the additional elements of circuitry for performing the abstract idea (assessment circuit), as well as circuitry for gathering (e.g., sensing and receiving) the data necessary for performing the abstract idea (signal receiver circuity and sensor circuits). The assessment and receiving circuity is recited at a high-level of generality, i.e., as a generic circuit(s)/microprocessor performing the generic computer functions of receiving data and performing calculations. See MPEP 2106.05(d). Therefore, these limitations amount to no more than mere instructions to apply the exception using a generic computer component(s). The sensing circuit(s) is/are likewise recited at a high level of etc. See MPEP 2106.05(g). 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuit or processor to receive data and perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sensing circuits are generically recited and perform well-understood, routine and/or conventional data gathering in the life science arts. See MPEP 2106.05(d)(II). Additionally, Applicant expressly discloses the data used in the blood pressure estimation may be acquired by existing sensors (e.g., ¶ [0036]). In view of the above, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0035949 A1 (Narasimhan).
Regarding claim 1, Narasimhan teaches a system comprising: 
e.g., ¶ [0005] programmed processor receiving heart sound information from a microphone and PPG information from a camera); and
an assessment circuit configured to determine a systolic blood pressure of the subject and to determine a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (e.g., ¶ [0005] programmed processor determining blood pressure using the plurality of heart sounds and the pulse wave; ¶ [0021] where the blood pressure include systolic and diastolic blood pressure values). 
Regarding claim 10, Narasimhan teaches a machine-readable medium comprising instructions that, when performed by a medical device (e.g., ¶ [0005] an application coupled to a memory device and executed by a processor), cause the medical device to perform operations comprising: 
receiving heart sound information of a subject and plethysmography information of the subject (e.g., ¶ [0005] programmed processor receiving heart sound information from a microphone and PPG information from a camera); and 
determining a systolic blood pressure of the subject and a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (e.g., ¶ [0005] programmed processor determining blood pressure using the plurality of heart sounds and the pulse wave; ¶ [0021] where the blood pressure include systolic and diastolic blood pressure values).
Regarding claim 15, Narasimhan teaches a method, comprising:
e.g., ¶ [0005] programmed processor receiving heart sound information from a microphone and PPG information from a camera); and 
determining, an assessment circuit, a systolic blood pressure of the subject and a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (e.g., ¶ [0005] programmed processor determining blood pressure using the plurality of heart sounds and the pulse wave; ¶ [0021] where the blood pressure include systolic and diastolic blood pressure values).

Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0000350 A1 (Lin).
Regarding claim 1, Lin teaches/suggests a system comprising:
a signal receiver circuit configured to receive heart sound information of a subject and plethysmography information of the subject (Fig. 1, data collecting module 30); and 
an assessment circuit configured to determine a systolic blood pressure of the subject and to determine a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (Fig. 1, data collecting module 30; ¶ [0032] where the data calculating module 30 calculates blood pressure based on the heartbeat signals captured by the heartbeat sensing module 10, the pulse signals captured by the pulse sensing module 20, and other parameters, where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user).
Regarding claims 10 and 15, Lin teaches/suggests at least one machine-readable medium comprising instructions that, when performed by a medical device, cause the medical device to perform operations or a method, the operation/method comprising:
receiving heart sound information of a subject and plethysmography information of the subject using a signal receiver circuit (Fig. 1, data collecting module 30); and 
determining, an assessment circuit, a systolic blood pressure of the subject and a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (Fig. 1, data collecting module 30; ¶ [0032] where the data calculating module 30 calculates blood pressure based on the heartbeat signals captured by the heartbeat sensing module 10, the pulse signals captured by the pulse sensing module 20, and other parameters, where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2004/0167417 A1 (Schulhauser) and US 2017/0367659 A1 (Lading). 
Regarding claims 2-3, 9, 11-12 and 16-17, Lin teaches the limitations of claims 1, 10 and 15, as discussed above, and further teaches/suggests the system further comprises a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (heartbeat sensing module 10 including heart sound sensor 11; ¶ [0048]); and a PPG sensor configured to detect PPG information from the subject (pulse wave sensor 21; ¶ [0030]), and the assessment circuit is configured to determine an indication of mean blood pressure of the subject using the received heart sound information; and determine the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of mean blood pressure of the subject (¶ [0032]). 
While Lin discloses the heart sound sensor is configured to determine second heart sound (S2) information using the detected heart sound information (e.g., ¶ [0048]), Lin does not teach the signal receiver circuit is configured to receive second heart sound (S2) information of the 
Schulhauser teaches/suggests a system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (¶ [0018] acoustical sensor for detecting first and second heart sounds), and signal receiver circuit configured to receive heart sound information of a subject (¶ [0024] processor of external device or microprocessor of implanted device for receiving an analyzing heart sound data); and an assessment circuit configured to determine an indication of mean blood pressure of the subject using the received S2 information (¶ [0024] processor of external device or microprocessor of implanted device for estimating blood pressure; ¶ [0053] where mean pressure based may be estimated on the spectral analysis of the first and/or second heart sounds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/medium/method of Lin with the signal receiver circuit receiving second heart sound (S2) information of the subject and the assessment circuit determining an indication of mean blood pressure of the subject using the received S2 information as taught/suggested by Schulhauser in order to facilitate providing an additional indication of mean blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for calculating mean blood pressure for another to yield no more than predictable results. See MPEP 2143(I)(B).
Lin as modified does not teach the assessment circuit determines an indication of pulse pressure of the subject using the received PPG information. 
etc.); determine an indication of mean blood pressure of the subject (¶ [0091); and determine the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of pulse pressure of the subject and the determined indication of mean blood pressure of the subject (¶ [0093] determining SBP and DBP using MAP and PP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/medium/method of Lin with the assessment circuit determining an indication of pulse pressure of the subject using the received plethysmography information and determining the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of pulse pressure of the subject and the determined indication of mean blood pressure of the subject as taught/suggested by Lading in order to facilitate providing an additional indication of systolic and diastolic blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for deriving SBP and DBP from MAP for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 4-5, 13, and 18-19, Lin as modified teaches/suggests the assessment circuit determines the systolic blood pressure as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, and to determine the diastolic blood pressure as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the first function is different than the second function and/or determines the systolic blood pressure as an increase to the mean blood pressure by a first function of the determined indication of pulse pressure of the subject, and to determine the diastolic blood pressure as a decrease from the mean blood pressure by a second function of the determined indication of pulse pressure of the subject (Lading, ¶ [0093] where the MAP and PP may be used to calculate the DBP and SBP in a manner consistent with that described with reference to equations 9 and 10, which, when solved for SBP and DBP, indicate SBP is an increase to MAP by a first function of PP, and DBP is a decrease to MAP by a second, different function of PP, comparable to the equation disclosed by Applicant, e.g., ¶ [0047]-[0052]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schulhauser and Lading as applied to claim(s) 2 above, and further in view of Bombardini et al. ("Arterial Pressure Changes Monitoring with a New Precordial Noninvasive Sensor," hereinafter Bombardini).
Regarding claim 8, Lin as modified teaches/suggests the limitations of claim 2, as, discussed above, but does not expressly teach the second heart sound (S2) information includes at least one of a second heart sound (S2) amplitude, energy, or time. 
etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lin with the S2 information includes at least S2 amplitude as taught and/or suggested by Bombardini in order to utilize an S2 feature that correlates closely with mean blood pressure, thereby increasing the accuracy/reliability of the indication of mean blood pressure. 

Allowable Subject Matter
Claim(s) 6-7, 14 and 20 would be allowable if the rejection(s) under 35 U.S.C. 101 set forth in this Office action were to be overcome and the claims rewritten to include all of the limitations of the base claim and any intervening claims.
Chandrasekaran et al. ("Cuffless Differential Blood Pressure Estimation Using Smart Phones") discloses determining a pressure as a function of the time between S1 and S2 heart sounds (pg. 1084, Pulse Pressure and Stroke Volume), but does not teach/suggest determining the first and/or second functions as a function of a rise time of the plethysmography signal and a time between the S2 heart sound and a peak time of the plethysmography signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/
Primary Examiner, Art Unit 3791